Citation Nr: 0938994	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
to include hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to 
October 1945.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which, in pertinent part, denied service 
connection for GERD, a heart condition to include 
hypertension, a right shoulder condition, a back condition, 
and tinnitus.

The Board remanded the case to the RO for further development 
in July 2008.  The case is once again before the Board for 
review.  Unfortunately, the Board finds that an additional 
remand is necessary prior to review of the Veteran's claims 
for service connection for a right shoulder disability and a 
back disability.

The issues of entitlement to service connection for a right 
shoulder disability and a back disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD is not etiologically related to active 
service and is not shown by competent medical evidence to be 
etiologically related to service-connected PTSD.

2.  A heart condition, to include hypertension, is not 
etiologically related to active service and is not shown by 
competent medical evidence to be etiologically related to 
service-connected PTSD.

3.  Tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service, 
and is not proximately due to, the result of, or aggravated 
by a service-connected disease or injury. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  A heart condition, to include hypertension, was not 
incurred in or aggravated by active service, is not 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury, and may not be presumed 
to have been incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an August 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

An April 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
April 2006 letter.  The RO readjudicated the case in a June 
2006 statement of the case (SOC) and July 2009 supplemental 
statement of the case (SSOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's VA and private treatment records, VA 
examinations, and various lay statements have been associated 
with the claims file.  The Board notes correspondence from 
the National Personnel Records Center (NPRC) indicates that 
the Veteran's service treatment records were destroyed in a 
fire and could not be reconstructed.   The RO requested 
Social Security Administration (SSA) records; however, a June 
2009 response shows that SSA medical records had been 
destroyed and further efforts to obtain them would be futile.  

The Veteran's representative contends that VA failed to 
provide an adequate and competent medical examination.  The 
Board notes specifically that the Veteran was afforded VA 
examinations to address his claimed heart condition to 
include hypertension, GERD, and tinnitus in March 2005.  
38 C.F.R. § 3.159(c)(4) (2008).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
predicated on a review and discussion of the medical evidence 
of record; include an examination of the Veteran; contain a 
description of the history of the disability at issue; 
document and consider the Veteran's complaints and symptoms; 
and provide a clear opinion and fully articulate reasons and 
bases for the opinion based on the medical evidence.  

The March 2005 VA examiner's opinion clearly discussed the 
Veteran's claim of secondary service connection for GERD and 
hypertension.  The examiner also provided an opinion as to 
the probable etiology of the GERD and hypertension on a 
direct basis.  The examiner, however, did not address the 
likelihood that the Veteran's claimed heart condition was 
related to service, or whether his GERD was related to his 
in-service complaints.  Nonetheless, the Board finds that an 
additional medical opinion is not necessary for disposition 
of the Veteran's claims.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In that regard, the Board notes that in determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that an additional VA opinion 
is not necessary to address the question of direct service 
connection.  As the Board will discuss below, there is no 
medical evidence that suggests a nexus between the Veteran's 
currently diagnosed GERD and claimed heart condition and his 
period of service.  There is no credible evidence of 
continuity of symptomatology since service; the Veteran was 
not diagnosed with GERD or a heart condition until over 50 
years after his separation from service.   Absent evidence 
that indicates that the Veteran has a current claimed 
disability related to symptoms in service, the Board finds 
that an additional VA opinion is not necessary for 
disposition of the claim.  
 
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
arteriosclerosis and hypertension, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a May 2005 notice of disagreement, the Veteran claimed 
that his GERD and a heart condition, to include hypertension, 
were secondary to PTSD.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

As discussed above, the Veteran's service treatment records 
are not available in this case.  The RO made efforts to 
obtain the Veteran's service treatment records.  A July 2005 
letter from the NPRC shows that the Veteran's records were 
not in their files and indicates that these records were 
unavailable due to a fire.  Information from a 1944 hospital 
admission card was added to the file.  The hospital admission 
card reflects a single diagnosis of periapical abscesses.  In 
April 2006, the RO found that all efforts to obtain service 
treatment records had been exhausted and further attempts 
would be futile.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the Veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Veteran's Report of Separation was associated with the 
claims file.  It shows that the Veteran was a mortar gunner 
and participated in the China Central Burma and India Burma 
Campaign in the Asiatic-Pacific Theater of World War II.  The 
Veteran is in receipt of the Combat Infantryman Badge, among 
other awards and decorations. 

GERD

The Veteran reported having various stomach problems 
including dysentery while participating in the Burma Campaign 
in service.  The Veteran also submitted lay statements in 
support of his claim.  In July 2004 and September 2004 and 
September 2004 lay statements, P.Y. and H.C.B. indicated that 
they served with the Veteran in Burma.  They described 
hardships in service including marching in extreme jungle 
conditions carrying full packs, encountering battle 
situations, and being subject to unclean cooking and living 
conditions which led to stomach problems and dysentery.  

VA treatment records dated in 2003 and 2004 reflect a 
diagnosis of GERD, controlled with medication.  

A March 2005 VA examination included a review of the claims 
file and the Veteran's medical records.  The Veteran's 
medical history was summarized.  The VA examiner noted the 
Veteran had bilateral renal artery stenosis, and he had an 
angioplasty and stent inserted in both renal arteries which 
was done in 2003.  The examiner stated that the Veteran was 
diagnosed with GERD two years prior with an endoscopic 
examination and upper gastrointestinal series to confirm the 
presence of hiatal hernia and GERD.  A physical examination 
was completed.  The Veteran was assessed with GERD with 
hiatal hernia, improved on Prilosec.  There was no evidence 
of esophagitis.  The examiner opined that there is no 
evidence that GERD had any connection with PTSD and it did 
not appear to be aggravated by PTSD.  The examiner opined 
instead, based on the medical evidence discussed above, that 
the Veteran's GERD was secondary to his hiatal hernia.  

According to the Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the March 2005 VA opinion 
provides the most probative evidence of record with respect 
to the Veteran's current diagnosis and the etiology of that 
diagnosis.  The medical evidence reviewed and discussed by 
the examiner was factually accurate.  Based on all the 
evidence and on his expertise, the examiner provided a 
clearly articulated opinion based on objective medical 
evidence of record.  In the present case, there is simply no 
medical evidence which shows that a currently diagnosed GERD 
is related to the Veteran's in-service complaints of stomach 
problems or to service-connected PTSD.  

In this regard, the Board has considered the lay statements 
submitted in support of the Veteran's claim.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Thus, while the lay evidence in this case shows that the 
Veteran had stomach complaints and dysentery while in 
service, these statements alone are insufficient to establish 
a link between the Veteran's currently diagnosed GERD and his 
in-service stomach complaints.  Statements and testimony in 
this regard are not considered competent evidence to 
establish that he has a current gastrointestinal diagnosis 
which is related to military service.  38 C.F.R. § 
3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

Although lay statements indicate that the Veteran had stomach 
problems and dysentery while in service, the Veteran's 
currently diagnosed GERD was not incurred in service.  
Competent medical evidence in this case shows that the 
Veteran was diagnosed with first GERD in 2003, 58 years after 
his 1945 separation from service.  There is no chronicity of 
symptomatology shown after the Veteran's separation from 
service.  There is no competent medical evidence which 
relates the Veteran's currently diagnosed GERD is related to 
any in-service stomach problems, and GERD is not shown by 
medical evidence to be secondary to PTSD.  The March 2005 VA 
examiner found no evidence that GERD had any connection to 
the Veteran's PTSD.  The Veteran's GERD is instead shown by 
medical evidence to be secondary to his hiatal hernia.  

The Board notes that the Veteran and his representative 
submitted a fact sheet from the National Center for Post-
Traumatic Stress Disorder, indicating that there is a 
relationship between PTSD and high rates of problems of 
physical health, including problems involving cardiovascular 
and gastrointestinal systems.  However, this fact sheet is 
not a medical report, nor does it address the facts of this 
particular case.  Thus, it cannot be considered as competent 
evidence which addresses the etiology of the Veteran's GERD.  
The Board finds that a generic text, such as the one offered, 
which does not address the facts of this particular Veteran's 
case with a sufficient degree of medical certainty, does not 
amount to competent medical evidence of causality.  See Sacks 
v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

Accordingly, the competent and probative evidence shows the 
Veteran's GERD is not related to a service-connected 
disability, and there is simply no medical evidence which 
shows that a currently diagnosed GERD is related to the 
Veteran's in-service complaints of stomach problems.  
Therefore, service connection is not warranted for GERD on 
either a direct or secondary basis.

Heart Condition, to Include Hypertension 

Private treatment records show that the Veteran was seen for 
precordial chest pain in December 2001.  The Veteran had some 
family history of coronary artery disease and a remote 
history of tobacco abuse.  He had a past medical history of 
hypercholesterolemia.  The Veteran had a diagnosis of 
coronary artery disease and uncontrolled hypertension in 
January 2002, and he had a PTCA stent of the subtotal 
occlusion of the right coronary artery.  

An August 2004 VA carotid ultrasound showed severe stenosis 
of the right internal carotid artery.  VA treatment records 
show that the Veteran has current diagnoses of coronary 
atherosclerosis, status post stent of the left circumflex 
coronary artery in January 2002; renal artery stenosis; 
atrial flutter; occlusion and stenosis of the carotid artery; 
arrhythmia; and hypertension.  

A March 2005 VA examination included a review and discussion 
of the medical evidence of record.  The Veteran reported 
having hypertension for the past two years.  He reported 
having coronary artery heart disease in 2003 which was 
treated with angioplasty and stenting.  He was diagnosed with 
mild to moderate hypertension, well-controlled.  The examiner 
stated that there was no evidence that hypertension had any 
connection with PTSD and did not appear to be aggravated by 
PTSD.  He opined instead, that hypertension was at least as 
likely as not secondary to renal artery stenosis.

Although the Veteran clearly has a current heart condition 
and hypertension; a heart condition and hypertension were not 
shown in service or within one year of the Veteran's 
separation from service.  The earliest record of medical 
treatment for a heart condition and hypertension was in 2001.  
There is no chronicity of symptomatology shown from the time 
of the Veteran's separation from service.  No nexus has been 
established between the Veteran's current heart condition to 
include hypertension, and service.  

Finally, the Veteran's currently diagnosed heart conditions 
and hypertension are not shown by competent medical evidence 
to be related to service-connected PTSD.  As noted above, a 
fact sheet from the National Center for Post-Traumatic Stress 
Disorder, indicating that there is a relationship between 
PTSD and high rates of problems of physical health, does not 
address the facts of this particular Veteran's case with a 
sufficient degree of medical certainty, does not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  

Further, while the Veteran contends that his currently 
diagnosed heart conditions are hypertension are related to 
his PTSD, his statements alone are insufficient to establish 
a nexus between his claimed disability and his service-
connected PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Thus, the Veteran's statements in this 
regard are not considered competent evidence.  38 C.F.R. § 
3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the competent and probative evidence shows the 
Veteran's hypertension is not related to service-connected 
PTSD, and there is simply no medical evidence which shows 
that a currently diagnosed heart condition, to include 
hypertension, were incurred in service.  Therefore, the Board 
finds that service connection for a heart condition, to 
include hypertension, is not warranted on either a direct or 
secondary basis.

Tinnitus

VA and private treatment reports do not contain any 
complaints or diagnosis relating to tinnitus.  

A March 2005 VA audiological examination shows that the 
Veteran was an 83 year old former Army infantryman.  His 
noise history included exposure to gunfire, artillery, and 
ground power units while on active duty.  As a civilian, he 
worked for the Department of Transportation in Iowa doing 
highway maintenance for 30 years.  The Veteran reported that 
he was uncertain when he first noticed his tinnitus.  
Tinnitus was bilateral and periodic, occurring approximately 
two times a day.  The Veteran reported that tinnitus was 
moderate and he only noticed it when in a quiet environment.  
Tinnitus was described as a soft buzzing sound.  The examiner 
stated that the Veteran's current level and type of hearing 
loss support his claim of tinnitus; however, his tinnitus was 
infrequent occurring only two times a day.  The examiner 
opined that tinnitus was periodic and unlikely related to 
service. 

The Veteran has currently diagnosed tinnitus, and was found 
to have exposure to gunfire in service, confirmed by his 
combat duty.  However, the March 2005 VA audiologist found 
that because tinnitus was periodic, it was unlikely related 
to service.  The Board finds that the March 2005 VA opinion 
provides the most probative evidence of record with respect 
to the etiology of the Veteran's tinnitus.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The examiner considered 
the Veteran's complaints in rendering his decision.  He based 
his opinion on clinical findings and on his expertise.  The 
March 2005 VA opinion shows that the Veteran's tinnitus is 
not likely related to service and there is no medical 
evidence to the contrary.  Therefore, the Board finds that 
service connection for tinnitus is not warranted.  

C.  Conclusion

Although the Veteran has currently diagnosed GERD, heart 
conditions, hypertension, and tinnitus, there is no 
persuasive evidence in the record to indicate that the 
claimed disabilities were incurred or aggravated in service.  
Arteriosclerosis and hypertension did not manifest within a 
year following the Veteran's separation from service.  
Finally, no nexus has been established between the Veteran's 
currently claimed disabilities and his military service, or 
to service-connected PTSD.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
Veteran has GERD etiologically related to active service or 
to a service-connected disability.  The preponderance of the 
evidence is against finding that the Veteran has a heart 
condition, to include hypertension, etiologically related to 
active service or to a service-connected disability.  The 
preponderance of the evidence is against finding that the 
Veteran has tinnitus etiologically related to active service.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for GERD is denied.

Service connection for a heart condition to include 
hypertension is denied.

Service connection for tinnitus is denied.


REMAND

In a July 2009 statement, the Veteran's representative 
contends that a VA medical examination is necessary to 
address the Veteran's claims of service connection.  The 
Veteran has not yet been afforded a VA examination to address 
his claims of service connection for a right shoulder 
disability and a back disability.

The Board notes that it has a heightened duty to assist the 
Veteran in this case, where his service treatment records are 
unavailable.  See Ussery v. Brown, 8 Vet. App. 64 (1995).   
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran reported having the onset of severe back problems 
several weeks after his discharge from service.  He claims 
that his current right shoulder and back problems are a 
direct result of carrying a backpack and "Tommy Gun" 
through the jungles in Burma while in service.  As these 
symptoms are capable of lay observation, and in light of the 
"low threshold" as announced in McLendon v. Nicholson, the 
Board finds that remand for a VA examination is necessary to 
address the Veteran's claimed right shoulder and back 
disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination to determine if 
the Veteran has a currently diagnosed 
right shoulder and back disability 
etiologically related to service.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The Board notes that 
service treatment records are not 
available in this case.  The Veteran 
contends that his disabilities are 
related to carrying a backpack and 
"Tommy Gun" through the jungles in 
Burma while in service.  The VA examiner 
must review available post-service 
treatment records and respond to the 
following:

(a) The examiner should identify any 
current right shoulder diagnoses;

(b)  The examiner should identify any 
current back diagnoses;

(c)  For each identified diagnosis, the 
examiner should render an opinion as to 
whether any currently diagnosed disorder 
is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
related to the Veteran's military 
service, or whether such a relationship 
is unlikely (i.e., less than a 50/50 
probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner is requested to provide a 
complete rationale for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  If any 
requested determination cannot be made 
without resort to mere conjecture or pure 
speculation, the examiner should so state 
and provide a rationale for such a 
finding.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


